IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,252-02


IN RE MARK LYLE BELL, Relator





ON PETITION FOR A WRIT OF MANDAMUS AND/OR PROHIBITION
IN CAUSE NO. 416-80453-08 IN THE 416TH DISTRICT COURT

COLLIN COUNTY



 Per curiam.

O R D E R


	Relator filed a motion for leave to file and a petition for a writ of mandamus and/or
prohibition, invoking our constitutional authority to issue writs of mandamus and prohibition in
criminal law matters. Tex. Const. art. V, § 5. The petition requests that we issue a writ of
mandamus and/or prohibition in the underlying case, requiring the Fifth Court of Appeals in Dallas
to rescind its December 8, 2009 order denying mandamus relief and issue its writ of mandamus
requiring either that the Collin County District Attorney recuse himself and his office from this
prosecution or requiring that the District Court issue an order disqualifying the District Attorney and
his office from the prosecution. Alternatively, relator requests that this Court issue a writ of
mandamus or prohibition directly against either the respondent District Attorney or the respondent
District Judge to compel recusal of the District Attorney and his office. Relator first filed a petition
for a writ of mandamus and/or prohibition in the Fifth Court of Appeals in Dallas. In re Mark Bell,
No. 05-09-01420-CV (Tex. App.-Dallas, Dec. 8, 2009) (not designated for publication). The Court
of Appeals concluded that relator did not show entitlement to relief and denied the petition. Id. 
	Two of the respondents, the Judge of the 416th District Court of Collin County, and the Collin
County District Attorney, are ordered to file responses with this Court. The trial judge is also ordered
to instruct the district clerk and/or court reporter to supplement the record with (1) any documents
or motions filed in relation to the recusal or disqualification of the district attorney's office and (2)
the transcripts of any hearings held on the issue. The supplementation shall be completed within 30
days of the date of this order.
	The motion for leave to file a petition for a writ of mandamus and/or prohibition will be held
in abeyance until the record is supplemented and the respondents have submitted the appropriate
responses. Such responses shall be submitted within 30 days of the date of this order. The
proceedings in Collin County Cause Number 416-80453-08 are stayed pending further order of this
Court. 
 

	IT IS SO ORDERED THIS THE   3rd   DAY OF    February ,  2010 .

Filed: February 3, 2010
Do Not Publish